Conviction is for aiding a felony convict to escape, punishment assessed at eight years in the penitentiary.
Appellant was sentenced on May 27, 1943, and gave notice of appeal to this court. From the affidavit of the Sheriff of Montgomery County we learn that appellant escaped from jail on May 30, and was recaptured in Harris County. He did not return voluntarily.
The affidavit of the Sheriff of Montgomery County shows that he was holding appellant as a Federal prisoner, and under directions of such authority he turned him over to Madison County officers; that on May 27 appellant was returned to affiant and he placed appellant in jail to hold for the Federal authorities.
Appellant urges that if he escaped jail it was as a Federal prisoner and that Art. 824 Cow. C. P. does not apply. Appellant had not given bond entitling him to release pending appeal from the conviction in the State court, and if the Federal authorities had ordered him discharged on the Federal charges it would not have liberated him under the State conviction pending his appeal.
The State's motion to dismiss the appeal under Art. 824 Cow. C. P. is sustained. *Page 317